McDonald, judge.
Appellant was convicted in the District Court of Harrison County, upon his plea of guilty, for the offense of burglary, and his punishment was assessed at three years in the penitentiary.
The record contains no statement of facts or formal bills of exception.
Appellant, in his brief, complains that the trial court should have granted a new trial.
The facts relied upon are not shown in the record by formal or informal bill of exception.
Where the record does not contain the evidence nor any bills of exception, matters such as are set up in the motion for new trial cannot be intelligently reviewed. Jackson v. State, Tex.Cr.App., 159 S.W. 846.
There is no statement of facts on the motion for new trial.
No reversible error appearing, the judgment is affirmed.